 1

 2
                                                                           JS-6
 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
 8                CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION
 9

10
      ST. JUDE HERITAGE MEDICAL                     Case No. 8:17-CV-00647-JVS-JDE
11
      GROUP, as Administrator of the St.
12    Jude Heritage Medical Group Cash              ORDER GRANTING
      Balance Pension Plan,                         STIPULATION TO DISMISS CASE
13
                                                    WITH PREJUDICE
14                   Plaintiff,
15
              vs.
16
      INTEGRATED WEALTH
17
      MANAGEMENT, INC., ANTHONY
18    PISANO, as Successor Trustee of the
      Living Trust and Executor of the Estate
19
      of James M. Casey, TEAM JUPITER,
20    LLC, and DOES 1 through 10,
      inclusive,
21

22                   Defendants.
23

24

25
              IT IS HEREBY ORDERED that plaintiff ST. JUDE HERITAGE MEDICAL

26
      GROUP and defendants Integrated Wealth Management, Inc. (“IWM”) and Anthony

27
      Pisano, as Trustee of the Trust and Executor of the Estate of James M. Casey, and

28
      TEAM JUPITER, LLC’s Stipulation to Dismiss Case with Prejudice is hereby granted.


     ORDER GRANTING STIPULATION TO DISMISS CASE WITH PREJUDICE; Case No. 8:17-CV-00647-JVS-JDE
      6707431.1
 1   This action is hereby dismissed with prejudice as to all claims and parties. All parties
 2   shall bear their respective attorneys’ fees and costs incurred in this lawsuit.
 3   IT IS SO ORDERED:
 4

 5

 6
     Dated: March 09, 2020                    ________________________________
                                                   JAMES V. SELNA
 7                                                 District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                                                 -1-
     ORDER GRANTING STIPULATION TO DISMISS CASE WITH PREJUDICE; Case No. 8:17-CV-00647-JVS-JDE
     6707431.1
